                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
EX REL. ANTHONY ROCK,                          :
                                               :
              Plaintiff,                       :           CIVIL ACTION
                                               :
       v.                                      :           15-6464
                                               :
SUPPORT OF MICROCOMPUTERS                      :
ASSOCIATES, et al.,                            :
                                               :
              Defendants.                      :

                                           ORDER

       AND NOW, this __17th__ day of July, 2019, upon consideration of the United States’

Motion to Enter [Consent] Judgment (ECF No. 20), which was submitted jointly by the Parties,

IT IS HEREBY ORDERED AND DECREED that the Motion is GRANTED as follows:

       1.     The Clerk of Court shall enter judgment in favor of the United States and against

              Defendant Support of Microcomputers Associates, Inc. in the amount of

              $300,000.00, which shall constitute FINAL JUDGMENT in this case;

       2.     The Court accepts Relator Anthony Rock’s voluntary dismissal of this case with

              prejudice as against all defendants other than Defendant Support of

              Microcomputers Associates, Inc.; and

       3.     The Clerk of Court shall mark this case CLOSED for statistical purposes.



                                                       BY THE COURT:

                                                       /s/ Petrese B. Tucker
                                                       ____________________________
                                                       Hon. Petrese B. Tucker, U.S.D.J.
